Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: preprocessing module. The elements appears crucial to the inventive concept as the specification discloses the “preprocessing module 120” produces the output that is input into the processing module 130, while at the same time receiving input from a plurality of sensors and the “preprocessing determination apparatus 110”.  Further based on Figure 1 of the applicant’s specification, it is unclear if the entire Figure 1 represents the inventive concept of the “Preprocessing determination apparatus” or if element 110 alone represents the inventive concept of a “Preprocessing determination apparatus”. Correction/Clarification is required.
For the sake of examination the examiner will otherwise consider element 110 and 120 as components that make up the “preprocessing determination apparatus”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being taught by Jongwook Lee (US Publication 2017/0192717), hereafter Lee.
Regarding claims 1, 10, and 11 a preprocessing determination apparatus (Via data management apparatus 110) for performing determination for preprocessing of input data (sensor data) to be input into a processing module (via processing), processing module (via virtual sensor) being configured to generate, based on at least one piece of the input data (sensor data), output data different from the at least one piece of input data (via processed sensor data), the processing module being associated with first metadata (via request info) indicating a condition (via type) of the input data, the input data being associated with second metadata (via previously received sensor data) indicating an attribute of the input data, the preprocessing determination apparatus (110), comprising: 

a first obtaining unit configured to obtain the first metadata;  (Paragraph [0018]

a second obtaining unit configured to obtain the second metadata;  (Paragraph [0019])

and a determination unit configured to perform the determination for the preprocessing (via application) of the input data based on the first metadata (via request info) and the second metadata (via previously received sensor data). (Paragraph [0012])

 
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and further discloses , wherein the input data (sensor data) is output to the processing module (via processing) by a device (sensor), the device outputs the input data and the second metadata (previously received sensor data) separately (via store measured sensor data independent of processes to the sensor data), and the second metadata (via request information) is output to the preprocessing determination apparatus (virtual sensor via data management apparatus 110) by the device. (Paragraph [0071, 0072, 0075]; Figure 4 and 7)

 
Claim 3 is rejected for the reasons set forth hereinabove for claim 2, and further discloses wherein the input data (sensor data) is associated with the second metadata (secondary data) using an identification (based on sensor data identified). (Paragraph [0018, 0075, and 0093]) 
 

Claim 4 is rejected for the reasons set forth hereinabove for claim 1, and further discloses comprising: 

a storage (buffer) configured to store a past determination result (via previously received) obtained by the determination unit , wherein the determination unit (via virtual sensor) performs the determination for the preprocessing based on the first metadata (via 1st sensor data), the second metadata (2nd sensor data), and the past determination result (previously received sensor data). (Paragraph [0012 and 0094])
 

Claim 5 is rejected for the reasons set forth hereinabove for claim 1, and further discloses wherein the preprocessing (preset operation) is performed on the input data (sensor data) to cause the input data to satisfy the condition (via blood pressure values based on sensor data) of the input data. (Paragraph [0077])
 

Claim 6 is rejected for the reasons set forth hereinabove for claim 1, and further discloses wherein the input data (sensor data) is output to the processing module by a device (sensor), the device comprises a sensor (via 730), and the input data comprises sensing data generated by the sensor. (Paragraph [0077]; Figure 1, 2, and 7)

 
Claim 7 is rejected for the reasons set forth hereinabove for claim 1, and further discloses wherein the processing module (via processing) generates the output data  (output data) based on a plurality of pieces of the input data (via sensor data). (Paragraph [0077])

 
Claim 8 is rejected for the reasons set forth hereinabove for claim 1, and further discloses wherein the input data (sensor data) is output to the processing module by a device (via application), and the processing module switches the device (via application determining a sensor from which to receive the data) that outputs the input data to the processing module. (Paragraph [0071])
 

Claim 9 is rejected for the reasons set forth hereinabove for claim 1, and further discloses wherein the input data (sensor data) is output to the processing module by a device (sensor), and the processing module (via processing) and the device that outputs the input data (sensor data) to the processing module form a virtual sensor (virtual sensor).  (Figure 7; Paragraph [0045 and 0077])


Claim 12 is rejected for the reasons set forth hereinabove for claim 2, and further discloses further comprising: 

a storage (buffer) configured to store a past determination result (via previously received) obtained by the determination unit , wherein the determination unit (via virtual sensor) performs the determination for the preprocessing based on the first metadata (via 1st sensor data), the second metadata (2nd sensor data), and the past determination result (previously received sensor data). (Paragraph [0012 and 0094])
 

Claim 13 is rejected for the reasons set forth hereinabove for claim 2, and further discloses wherein the preprocessing (preset operation) is performed on the input data (sensor data) to cause the input data to satisfy the condition (via blood pressure values based on sensor data) of the input data. (Paragraph [0077])
 

Claim 14 is rejected for the reasons set forth hereinabove for and further discloses claim 2, wherein the input data (sensor data) is output to the processing module by a device (sensor), the device comprises a sensor (via 730), and the input data comprises sensing data generated by the sensor. (Paragraph [0077]; Figure 1, Figure 2, and Figure 7)


Claim 15 is rejected for the reasons set forth hereinabove for claim 2, and further discloses wherein the processing module (via processing) generates the output data  (output data) based on a plurality of pieces of the input data (via sensor data). (Paragraph [0077])
 

Claim 16 is rejected for the reasons set forth hereinabove for claim 2, and further discloses wherein the input data (sensor data) is output to the processing module by a device (via application), and the processing module switches the device (via application determining a sensor from which to receive the data) that outputs the input data to the processing module. (Paragraph [0071])

 
Claim 17 is rejected for the reasons set forth hereinabove for claim 2, and further discloses wherein the input data (sensor data) is output to the processing module by a device (sensor), and the processing module (via processing) and the device that outputs the input data (sensor data) to the processing module form a virtual sensor (virtual sensor).  (Figure 7; Paragraph [0045 and 0077]) 


Claim 18 is rejected for the reasons set forth hereinabove for claim 3, and further discloses further comprising: 

(buffer) configured to store a past determination result (via previously received) obtained by the determination unit , wherein the determination unit (via virtual sensor) performs the determination for the preprocessing based on the first metadata (via 1st sensor data), the second metadata (2nd sensor data), and the past determination result (previously received sensor data). (Paragraph [0012 and 0094])
 

Claim 19 is rejected for the reasons set forth hereinabove for claim 3, and further discloses wherein the preprocessing (preset operation) is performed on the input data (sensor data) to cause the input data to satisfy the condition (via blood pressure values based on sensor data) of the input data. (Paragraph [0077])

 
Claim 20 is rejected for the reasons set forth hereinabove for claim 3, and further discloses wherein the input data (sensor data) is output to the processing module by a device (sensor), the device comprises a sensor (via 730), and the input data comprises sensing data generated by the sensor. (Paragraph [0077]; Figure 1, Figure 2, and Figure 7)
 

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SOUTAR DAVID et al. (WIPO PCT WO2016025990), and Syzmon Slupik (US Publication 20180054488) for virtual sensor systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/12/09/2021Examiner, Art Unit 2181    

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181